DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Regarding the rejection of independent claims 1 & 9, the Applicant argues [Remarks: pg. 9, 2nd para. - pg. 11, 4th para.], that “Jeon does not teach or suggest “obtain a first compensation value
corresponding to a relationship between the gray scale value of the previous frame and the gray
scale value of the current frame among the compensation values stored in the memory,” “obtain
a target gray scale value of the current frame based on the first compensation value and the
current frame frequency of the input image,” and “obtain a second compensation value
corresponding to the gray scale value of the previous frame and the target gray scale value of the
current frame among the compensation values stored in the memory,” as recited in claim 1.”.
The Office respectfully disagrees.
	Refer to paragraph 77 & figure 8 of Jeon.  Refer to LUT converter 666, which generates a second LUT with second compensation values based on an initial LUT with first compensation values [such as correction data od] utilized for a target gray scale value [see fig. 9] based on a previous frame [gn-1] and a current frame [gn].  Note the LUT transformation of an initial LUT with first compensation values to a second LUT with second compensation values [see figures 12 & 14].
	Basically the LUT converter 666 of figure 8 starts with an initial LUT [either high frequency LUT FH or low frequency LUT FL] and generates the other LUT [IF initial LUT is a low frequency LUT FL, LUT converter 666 will generate a high frequency LUT FH.  IF initial LUT is high frequency LUT FH, LUT converter 666 will generate low frequency LUT FL, see para. 77-78].
	
	The generated LUT that LUT converter 666 generates will have obtained second compensation values based on the first compensations values from an initial LUT [see figures 12 & 14 for LUT conversion for generating a generated LUT].	
The initial LUT and generated LUT being started in memory [see para. 77-78].
Thus, Jeon teaches amended independent claims 1 & 9.

	Regarding the rejection of claims 3 & 11, the Applicant argues [Remarks: pg. 12, 5th para.], that “However, as discussed above, Jeon merely teaches the process of converting one LUT
table to another LUT table and selecting one of the two tables according to the frame frequency
of the original image signal. Jeon does not teach or suggest anything about an algorithm
predefined for each frame frequency of the input image as claimed. Thus, Applicant respectfully
submits that claim 3 is patentable over Jeon for this additional reason.”.
	The Office respectfully disagrees.
	Refer to equation 1 [fig. 11] & equation 2 [fig. 13] of Jeon as algorithms for generating a target gray scale value to drive the current frame based on frame frequency and an initial compensation value corresponding ton an initial LUT [note LUT conversions in figures 12 & 14]. 
	Thus, Jeon teaches the limitations of amended dependent claims 3 & 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 20100020112).
As to claim 1, Jeon discloses a display device [abstract & fig. 1] comprising: 
a display panel (display panel 300) [fig. 1]; 
a memory (external memory 800 & low-frequency LUT 672 & high-frequency LUT 674 utilized with over-driver 660) [figs. 3, 8, & 11-14 & para. 76-78, 97, & 105]  configured to store compensation values (image correction data dcc) [figs. 3 & 8 & para. 76 & 79] according to a change in a gray scale [fig. 9 & para. 86-87] of an input image (original image signal rgb_org) [fig. 9 & para. 86-87], the compensation values being preset according to a driving frequency of the display panel [figs. 3, 8, & 11-14 & para. 76-78, 97, & 105]; 
a timing controller (signal controller 600) [figs. 1, 3, & 8] configured to control the display panel to display a current frame of the input image based on information of the compensation values stored in the memory [figs. 1, 3, 8, & 10 & para. 39 & 92-94]; and 
a processor (over-driver 660) [figs. 3, 8, & 11-14 & para. 76-78, 97, & 105] configured to: 
	based on the driving frequency of the display panel being different from a current frame frequency of the input image and a gray scale value of the current frame of the input image being different from a gray scale value of a previous frame of the input image [figs. 4-5b, 9, 11, & 13 & para. 97, 79, 55, 105, & 87], 
	obtain a first compensation value corresponding to a relationship between the gray scale value of the previous frame and the gray scale value of the current frame among the compensation values stored in the memory [figs. 9, 11, & 13 & para. 97, 105, & 87], and 
	obtain a target gray scale value of the current frame based on the first compensation value and the current frame frequency of the input image [figs. 9, 11, & 13 & para. 97, 105, & 87], 
	obtain a second compensation value corresponding to the gray scale value of the previous frame and the target gray scale value of the current frame among the compensation values stored in the memory [figs. 9, 11, & 13 & para. 97, 105, & 87], and 
	control the timing controller to display the current frame based on the obtained second compensation value [figs. 1 & 3 & para. 39].
As to claim 2, Jeon discloses the display device according to claim 1, wherein the compensation values comprise a dynamic capacitance compensation (DCC) value preset according to the driving frequency of the display panel (image correction data dcc) [figs. 3 & 8 & para. 76 & 79].
As to claim 3, Jeon discloses the display device according to claim 1, wherein the processor is further configured to obtain the target gray scale value of the current frame by applying an algorithm predefined for each frame frequency of the input image to the obtained first compensation value (equation 1 & equation 2) [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 4, Jeon discloses the display device according to claim 3, wherein the processor is further configured to obtain a gray scale value of the current frame having a compensation value calculated by applying the predefined algorithm to the obtained first compensation value [figs. 9, 11, & 13 & para. 97, 105, & 87], among a plurality of gray scale values of the current frame corresponding to the gray scale value of the previous frame as the target gray scale value of the current frame [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 5, Jeon discloses the display device according to claim 1, wherein, based on the current frame frequency of the input image being higher than the driving frequency of the display panel, the target gray scale value of the current frame is higher than the gray scale value of the current frame [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 6, Jeon discloses the display device according to claim 1, wherein, based on the current frame frequency of the input image being lower than the driving frequency of the display panel, the target gray scale value of the current frame is lower than the gray scale value of the current frame [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 7, Jeon discloses the display device according to claim 1, wherein the processor is further configured to: 
based on the current frame frequency of the input image being a same as the driving frequency of the display panel and the gray scale value of the current frame of the input image being different from the gray scale value of the previous frame of the input image [figs. 9, 11, & 13 & para. 97, 105, & 87], obtain a compensation value corresponding to a relationship between the gray scale value of the previous frame and the gray scale value of the current frame among the compensation values pre-stored in the memory [figs. 9, 11, & 13 & para. 97, 105, & 87], and 
control the timing controller to display the input image based on the obtained compensation value corresponding to the relationship [figs. 9, 11, & 13 & para. 97, 105, & 87]. 
As to claim 8, Jeon discloses the display device according to claim 1, wherein the processor is further configured to compensate image data of the current frame based on the obtained second compensation value, and control the timing controller to display the compensated image data on the display panel [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 9, Jeon discloses a method for controlling a display device comprising a display panel [abstract & fig. 1], the method comprising:
based on a driving frequency of the display panel being different from a current frame frequency of an input image input to the display panel and a gray scale value of a current frame of the input image being different from a gray scale value of a previous frame of the input image [figs. 4-5b, 9, 11, & 13 & para. 97, 79, 55, 105, & 87], 
obtaining a first compensation value corresponding to a relationship between the gray scale value of the previous frame and the gray scale value of the current frame among compensation values according to a change in a gray scale of the input image [figs. 9, 11, & 13 & para. 97, 105, & 87], and 
obtaining a target gray scale value of the current frame based on the first compensation value and the current frame frequency of the input image [figs. 9, 11, & 13 & para. 97, 105, & 87], the compensation values being stored in a memory [figs. 3, 8, & 11-14 & para. 76-78, 97, & 105] and preset according to the driving frequency of the display panel [figs. 9, 11, & 13 & para. 97, 105, & 87];
obtaining a second compensation value corresponding to the gray scale value of the previous frame and the target gray scale value of the current frame among the compensation values stored in the memory [figs. 3, 8, & 11-14 & para. 76-78, 97, & 105]; and 
displaying the current frame based on the obtained second compensation value [figs. 1 & 3 & para. 39].
As to claim 10, Jeon discloses the method according to claim 9, wherein the compensation values comprise a dynamic capacitance compensation (DCC) value preset according to the driving frequency of the display panel (image correction data dcc) [figs. 3 & 8 & para. 76 & 79].
As to claim 11, Jeon discloses the method according to claim 9, wherein the obtaining the target gray scale value comprises: 
obtaining the target gray scale value of the current frame by applying an algorithm predefined for each frame frequency of the input image to the obtained first compensation value (equation 1 & equation 2) [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 12, Jeon discloses the method according to claim 11, wherein the obtaining the target gray scale value comprises: 
obtaining a gray scale value of the current frame having a compensation value calculated by applying the predefined algorithm to the obtained first compensation value [figs. 9, 11, & 13 & para. 97, 105, & 87], among a plurality of gray scale values of the current frame corresponding to the gray scale value of the previous frame, as the target gray scale value of the current frame [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 13, Jeon discloses the method according to claim 9, wherein, based on the current frame frequency of the input image being higher than the driving frequency of the display panel [figs. 9, 11, & 13 & para. 97, 105, & 87], the target gray scale value of the current frame is higher than the gray scale value of the current frame [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 14, Jeon discloses the method according to claim 9, wherein, based on the current frame frequency of the input image being lower than the driving frequency of the display panel [figs. 9, 11, & 13 & para. 97, 105, & 87], the target gray scale value of the current frame is lower than the gray scale value of the current frame [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 15, Jeon discloses the method according to claim 9, further comprising: 
based on the current frame frequency of the input image being a same as the driving frequency of the display panel and the gray scale value of the current frame of the input image being different from the gray scale value of the previous frame of the input image [figs. 9, 11, & 13 & para. 97, 105, & 87], obtaining a compensation value corresponding to a relationship between the gray scale value of the previous frame and the gray scale value of the current frame among the compensation values [figs. 9, 11, & 13 & para. 97, 105, & 87]; and 
displaying the input image based on the obtained compensation value corresponding to the relationship [figs. 9, 11, & 13 & para. 97, 105, & 87].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Park et al. 			(US 20060044242).
Park et al. 			(US 20080165106).
Jeon 				(US 20080084432).
Park et al. 			(US 20130155129).
Lee et al. 			(US 20130094754).
Ko et al. 			(US 20160189684).
Kim et al. 			(US 20160035260).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/             Primary Examiner, Art Unit 2694